Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al  CN208723094 U in view of Arnitz et al  Patent No. 10,249,950 B1.
As per claim 1, Ou et al discloses an antenna fig. 1 comprising a  plurality of antenna modules (see the structures  with the hexagon shape) arranged (tiled ) together to form one single surface ( metasurface) antenna (1) with array  of radiating elements (fig. 10 and fig. 11 shows a radiating pattern of the antenna structure, radiating elements have to be provided to provide the pattern and therefore are inherently provided in fig. 1) (surface scattering metamaterial antenna elements)1 (the multiple hexagonal antenna arrangement is themed an array), it further teaches an element 7 functionally equivalent to the claimed “feed network “  to supply the plurality of antenna modules with a feed wave. However, it fails to teach that element 7 comprises a plurality of feed points coupled to the plurality of antenna modules, each feed point of the plurality of feed points to supply  one of the antenna modules  with a wave. Arnitz et al teaches similar apparatus fig. 1  that includes a feed network 110 that includes a plurality of feed points ( note fig. 1 , 110) coupled to the plurality of antennas included in the structure  120  (note col. 3, lines 34-42). Arnitz further teach in fig. 1 each feed point providing a wave to respective antenna elements inside the module 120. Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Ou et al in order to increase selectivity of the antenna system (Arnitz et al line bridging col. 2 and col. 3).
As per claim 2, as evidence by Lee et al US 20180219286, it is generally known to supply a splitter/combiner  20 in an antenna system to combine signals received by a plurality of antenna modules and divide transmitted signal(power) among  antenna modules in a plurality of antenna  modules. Therefore, it would have been obvious to one skill in the art to include a  divider/combiner network  in  Ou et al  and Arnitz to  combine signals received by a plurality of antenna modules and divide transmitted signal(power) among  antenna modules in a plurality of antenna  modules in order to allow for proper signal distribution across the multiple elements of the antenna system for better efficiency.
As per claim 5, as evidence by Lee et al US 20180219286, it is generally known to use TTDs coupled to each antenna modules 14 see elements 22, abstract and para. [0022]. Therefore, it would have been obvious to one skill in the art to include a TTD network in Ou et al and Arnitz et al  to compensate for the time delay  associated with angle of arrival delay in order to eliminate undesirable electromagnetic coupling as taught (Lee et al US 20180219286, para. [0021], lines 6-7).
As per claim 6, as evidence by JP 2009239527 A, it is generally known to use software to compensate for delay (see claim 1 of that reference). Therefore, it would have been obvious to one skill in the art to have use software to delay the signals from the antenna module to compensate for the delay of arrival for ease of convenience and also as an alternative to eliminate undesirable electromagnetic coupling that would cause by a physical delay element.
As per claim 7, as evidence by US 20180219286 it is generally known to apply time delay at RF see at least para. [0004], line 8. Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Ou et al and Arnitz et al  and the motivation would have been the same as provided above with respect to claim 5. 
As per claim  8, as shown in fig. 1, the antenna modules are hexagonal shaped center fed antenna modules. 
As per claim 9, the antenna modules are part of one substrate 1 (see at least claim 1 of the document).
Allowable Subject Matter
Claims 3-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-21 are allowed.

Response to Arguments
Applicant's arguments filed 9/16/22  have been fully considered but they are not persuasive. Applicant argues that Ou does not teach the antenna modules are not tiled together. Examiner disagrees. Ou teaches/shows in Fig. 1 that each of the antenna with hexagonal shape arranged/connected/ tied (tiled) together to form one single/meta surface (1). Applicant further argues that Arnitz does not teach a feed network with feed points where each feed point supplies one of a tiled set of antenna modules with a feed wave.  As an original matter examiner notes that the claim does not recite “one of a tiled set of antenna modules”. The claim rather recites “one of the antenna modules”.  The examiner maintains that the invention as claimed still reads on Arnitz.  Fig. 1 of Arnitz reproduced below for each of convenience shows (feeds 100) collectively considered as the claimed “feed network” comprises a plurality of feed points (each of the element inside 100) coupled to a plurality of antenna modules (note element 120 (interpreted to  include at least three modules separated and contained in a respective rectangle)).  The feed network (100) receives respective signals(102) that are fed to respectively antenna modules in element 120. Each of the antenna module inside 120 transmits a wave 122 to respective devices 140. The EM wave 112 supplies to the modules inside 120 of Arnitz  is equivalent to a feed wave  recited in the claim because it (EM wave 112 ) is used to feed  each antenna module inside 120. Hence, combining the teaching of Arnitz with Ou  render applicant’s claimed invention obvious as set forth in the above rejection. 

    PNG
    media_image1.png
    734
    527
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s own disclosure at para. [0006]   defines “radiating elements” (surface scattering metamaterial antenna elements)